Simmons, C. J.
1. Section 396 of the Penal Code, making it penal to use obscene, vulgar, or profane language in the presence of a female, must be held, under the rule of strict construction applicable to penal statutes, to contemplate spoken words only. Stevenson v. State, 90 Ga. 456.
2. Where, therefore, an indictment alleged that the accused used obscene and vulgar language in the presence of a female by delivering to her a written communication set out in the indictment, a demurrer thereto on the ground that the indictment charged no offense against the laws of this State should have been sustained.

Judgment reversed.


By five Justices.

Indictment for misdemeanor. Before Judge Nottingham. City court of Macon. December 15, 1902.
Charles H. Hall Jr., for plaintiff in error.
William, Bnmson, solicitor-general, contra.